                   UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE


Samuel Hooker

     v.                                    Civil No. 17-cv-345-JNL

United States of America


                              O R D E R

     In this case, plaintiff Samuel Hooker asserts claims under

the Federal Tort Claims Act (“FTCA”) against the United States

of America.   Before the court is the defendant’s motion to

dismiss (Doc. No. 48), filed pursuant to Fed. R. Civ. P

12(b)(1), seeking dismissal of Hooker’s claims on the basis that

this court lacks subject-matter jurisdiction over this matter.

The plaintiff filed an objection (Doc. No. 72), the defendant

filed a reply (Doc. Nos. 75, 76) to the objection, and the

plaintiff filed a surreply (Doc. No. 83).1


                      Motion to Dismiss Standard

     “[A] party seeking to invoke the jurisdiction of a federal

court must bear the burden of demonstrating the existence of

such jurisdiction.”    Gordo-González, 873 F.3d 32, 35 (1st Cir.




     1Although Hooker filed this action pro se, the court
appointed counsel to represent him for the limited purpose of
responding to the motion to dismiss addressed in this Order.
See Feb. 26, 2019 Order (Doc. No. 55); June 4, 2019 Order (Doc.
No. 63).
                                  1
2017).   When ruling on a motion to dismiss for lack of subject

matter jurisdiction, see Fed. R. Civ. P. 12(b)(1), the court

must “‘construe the [c]omplaint liberally and treat all well-

pleaded facts as true, according the plaintiff the benefit of

all reasonable inferences.’”   Hajdusek v. United States, 895

F.3d 146, 148 (1st Cir. 2018) (citation omitted).    Dismissal

under Rule 12(b)(1) is appropriate when the facts alleged in the

complaint, taken as true, “fail to bring the case within the

court’s subject-matter jurisdiction.”     Gordo-González, 873 F.3d

35 (1st Cir. 2017).   That said, when the United States

challenges claims brought under the FTCA with a Rule 12(b)(1)

motion, the claim can survive “only if [the complaint] contains

sufficient facts to demonstrate that the FTCA applies to the

claims asserted and that none of the FTCA’s manifold exceptions

is apposite.”   Id. at 36.


                             Background

    At all times relevant to this matter, Hooker was a federal

detainee housed in the Cumberland County Jail (“CCJ”) in Maine.

Because Hooker is partially paralyzed, he is confined to a

wheelchair.   On several occasions, United States Marshals




                                 2
Service (“USMS”) deputies transported Hooker, either to court or

to an airport, in a USMS van that was not wheelchair accessible.2

     At the time of the incidents giving rise to this suit, in-

district prisoner movements, such as the ones at issue here,

were subject to USMS Policy Directive (“PD”) 9.21(E).      That

directive, in pertinent part, states:

     5.    Special Transportation Movements:

           a.   Physically, Mentally, and/or Medically
                Impaired Arrestees: USMS prisoner
                transportation procedures, including the use
                of restraining devices, will be followed
                when arresting a person believed to be
                impaired.

                1)      If special vehicles are needed to
                        transport the impaired prisoner (i.e.,
                        to court productions, a medical
                        appointment, or to meet JPATS),3 an
                        ambulance or suitably equipped vehicle
                        will be utilized and funded from the
                        Federal Prisoner Detention (FPD)
                        appropriation . . . .

                . . .

           b.   Movement of Impaired Prisoners: The
                following procedures apply to the
                transportation of physically, medically
                and/or mentally impaired prisoners (male,
                female, adult, or juvenile):


     2At the time of the events underlying the claims in this
action, the USMS did not own a wheelchair accessible van. In
his complaint, Hooker asks the court to order the defendant to
buy one.

     3JPATS is the Justice Prisoner and Alien Transportation
System, see Pl.’s Obj., Attach. 4 (Doc. No. 72-4), at 1, and is
not relevant to Hooker’s claims.
                                   3
               1)    Obtain a written statement from the
                     medical staff of the sending
                     institution/facility. The statement
                     will include:

                     a)   The prisoner’s physical and
                          emotional state;

                     b)   Special requirements for movement
                          or safekeeping, such as isolation
                          or special medication(s);

                     c)   Recommendations concerning the use
                          of additional restraining devices
                          (USMS personnel will apply those
                          restraining devices that are
                          necessary to ensure the impaired
                          person is transported in a safe
                          and secure manner); and

                     d)   Requirement for an attendant(s) to
                          assist in the transportation and
                          safekeeping.

               2)    Whenever possible, impaired prisoners
                     will not be housed, transported, or
                     comingled with other prisoners. Every
                     effort should be made to place the
                     impaired prisoner in a facility that
                     will meet the specific medical needs of
                     the prisoner. The holding institution
                     will be informed of the prisoner’s
                     special condition.

USMS PD 9.21(e), Pl.’s Obj., Attach. 4 (Doc. No. 72-4), at 6-7.

    Each time USMS deputies transported Hooker by van, they

lifted him out of his wheelchair by his arms and legs and placed

him on the floor of the rear compartment of the van rather than

on a seat.   After they loaded him into the van, they put his

wheelchair in the rear compartment along with him.      During one

or more of his trips in a van: (1) Hooker complained about not

                                 4
having a seatbelt, and deputies told him to hold onto his

wheelchair; (2) deputies placed him on something metal that

scraped him; (3) his wheelchair struck him in the head; (4) he

suffered injuries to his head, neck, back, and shoulder; and (5)

he experienced emotional distress.

    Based upon the foregoing, Hooker initially filed multiple

claims against multiple defendants.   All that remain are

negligence claims asserted under the FTCA arising from: (1) the

USMS’s failure to transport him in a wheelchair-accessible van;

(2) the deputies’ failure to secure him with a seatbelt; and (3)

the manner in which deputies loaded him into the van.


                            Discussion

    The United States moves to dismiss, asserting that, because

Hooker’s claims are based upon the USMS deputies’ performance of

discretionary functions, and district courts lack subject matter

jurisdiction over such claims under the FTCA’s discretionary

function exception.   In his objection to the motion to dismiss,

the plaintiff concedes that his second and third theories of

liability (concerning the deputies’ failure to secure him with a

seatbelt and the manner in which the deputies loaded him into

the van), are barred by the FTCA’s discretionary function

exception.   Hooker frames his remaining claim as follows: “This

case now involves one issue: Did the transport of a handicapped


                                5
prisoner by the [USMS] require the use of a special vehicle such

as an ambulance or suitably equipped vehicle or van?”   Pl.’s

Mem. of Law (Doc. No. 72-1), at 1.


I.   The FTCA

     The FTCA is “a limited waiver of sovereign immunity.”

Hajdusek, 895 F.3d at 149.   It provides that

     the district courts . . . have exclusive jurisdiction
     of civil actions on claims against the United States,
     for money damages . . . for loss of property, or
     personal injury or death caused by the negligent or
     wrongful act or omission of any employee of the
     Government while acting within the scope of his office
     or employment, under circumstances where the United
     States, if a private person, would be liable to the
     claimant in accordance with the law of the place where
     the act or omission occurred.

28 U.S.C. § 1346(b)(1).   As a waiver of sovereign immunity,

“‘[t]he FTCA must be ‘construed strictly in favor of the federal

government.’”   Evans v. United States, 876 F.3d 375, 380 (1st

Cir. 2017) (citation omitted), cert. denied, 139 S. Ct. 81

(2018).

     In addition, the FTCA's waiver of sovereign immunity
     is narrowed by exceptions. One such exception,
     commonly called the discretionary function exception,
     bars liability for claims “based upon the exercise or
     performance or the failure to exercise or perform a
     discretionary function or duty on the part of a
     federal agency or an employee of the Government,
     whether or not the discretion involved be abused.”

Id. (quoting 28 U.S.C. § 2680(a)).   “In evaluating a claim under

the FTCA, a court must . . . determine whether the claim is


                                 6
based on a discretionary function as contemplated by section

2680; if so, the case must be dismissed for want of

jurisdiction.”   Hadjusek, 895 F.3d at 149.

    The court utilizes a two-step process for conducting the

discretionary-function analysis:

    First, [the court] must identify the conduct that
    allegedly caused the harm. Second, [the court] must
    ask whether this conduct is of the nature and quality
    that Congress, in crafting the discretionary function
    exception, sought to shelter from tort liability. The
    latter analysis encompasses two questions: Is the
    conduct itself discretionary? If so, is the
    discretion susceptible to policy-related judgments?
    The word “susceptible” is critical here; [the court]
    do[es] not ask whether the alleged federal tortfeasor
    was in fact motivated by a policy concern, but only
    whether the decision in question was of the type that
    policy analysis could inform. “The focus of the
    inquiry is not on the agent’s subjective intent in
    exercising the discretion conferred by statute or
    regulation, but on the nature of the actions taken and
    on whether they are susceptible to policy analysis.”

Hajdusek, 895 F.3d at 150 (quoting United States v. Gaubert, 499

U.S. 315, 325 (1991)) (other citations and internal quotation

marks omitted); see also Gordo-González, 873 F.3d at 36

(“[S]ection 2680(a) will strip a court of jurisdiction only if

the challenged conduct is both discretionary and policy-

driven.”).   “[T]he burden [is] on the plaintiff to show that

discretionary conduct was not policy-driven, and, hence, falls

outside the [discretionary function] exception.”   Carroll v.

United States, 661 F.3d 87, 100 n.15 (1st Cir. 2011).




                                 7
II.   The Conduct at Issue

      In both his complaint and his memorandum of law, Hooker

makes clear that “the specific conduct here is transporting a

paraplegic on the floor of a van instead of providing a special

vehicle or ambulance.”   Pl.’s Mem. of Law (Doc. No. 72-1) 13.

Having identified the conduct that allegedly caused Hooker harm,

the court must address whether that conduct was discretionary

and, if so, whether the discretion the deputies exercised was

susceptible to policy-related judgments.


III. Discretionary Conduct

      “The conduct of federal employees is generally held to be

discretionary unless ‘a federal statute, regulation, or policy

specifically prescribes a course of action for an employee to

follow.’”   Evans, 876 F.3d at 381 (quoting Berkovitz ex rel.

Berkovitz v. United States, 486 U.S. 531, 536 (1988)).      The

parties here agree that, to the extent there is any federal

policy that prescribed a course of action that USMS deputies

were obligated to follow when transporting disabled prisoners,

that policy was set out in PD 9.21(E)(5).   The parties disagree,

however, as to both the proper interpretation of PD 9.21(E)(5)

and its application to the circumstances of this case.

      The defendant contends that PD 9.21(E)(5)(b), which

includes the written statement requirement, is inapplicable here


                                 8
because that provision applies only to inmate transports from

one correctional facility to another, and Hooker does not allege

that he was being transported to a correctional facility when he

was injured.   Defendant also asserts that PD 9.21(E)(5)(a),

which is applicable here, does not require the use of special

vehicles to transport impaired prisoners, but only prescribes

the procedure that must be followed in the event such a vehicle

is needed, and that deciding whether a special vehicle is needed

is left to the discretion of the deputies transporting a

prisoner.

    Hooker argues that PD 9.21(E)(5)(b) “is a general provision

applicable to all movements of impaired prisoners,” Pl.’s Mem.

of Law (Doc. No. 72-1) 11, and that PD 9.21(E)(5)(a) concerns

more specific circumstances.    Hooker also contends that PD

9.21(E)(5)(b)(1) requires deputies transporting impaired

prisoners to obtain a written statement from the medical staff

at the prisoner’s correctional facility, and that it is the

sending facility’s medical staff, and not the USMS, that has the

discretion to determine how impaired prisoners are to be

transported and, therefore, whether a special vehicle is

required for a specific transport.    Hooker does not argue that

PD 9.21(E)(5)(a)(1) itself required the USMS to use a special

vehicle for his transport.     Hooker claims instead that: (1) PD

9.21(E)(5)(b)(1) required the USMS to request a written

                                  9
statement from the CCJ medical staff; (2) that the written

statement would have included a directive for the use of a

special vehicle to transport Hooker; (3) the USMS would have

then had a non-discretionary duty to follow the directive in the

CCJ medial staff’s written statement; and (4) Hooker’s injuries

resulted from the USMS deputies’ failure to transport him in a

special vehicle, which, had they obtained the medical staff’s

written statement as required by PD 9.21(E)(5)(b)(1), they would

have been required to use.   In other words, Hooker asks the

court to find that the USMS’s failure to obtain written

statement from CCJ medical staff does not alleviate the USMS’s

obligation to follow the directives that such a statement would

have contained, had it been obtained.

           The language of PD 9.21(E)(5) is somewhat ambiguous,

and the parties have not provided, and the court has been unable

to locate, any judicial opinion that interprets it.   The court

can decide the issue before it, however, without resolving the

parties’ disagreement over the proper construction of PD

9.21(E)(5).4


     4If it were necessary to construe PD 9.21(E)(5), the court
would be inclined to determine that PD 9.21(E)(5)(a) applies to
the transport of impaired prisoners who have been arrested but
not yet placed in a correctional facility while PD 9.21(E)(5)(b)
applies to the transport of prisoners who, at the time of
transport, are being held in a correctional facility with a
medical staff.


                                10
    Assuming, as Hooker contends, that the deputies who

transported him were obligated to follow PD 9.21(E)(5)(b), the

non-discretionary duty that PD 9.21(E)(5)(b)(1) imposes on

deputies performing transport duties is the obligation to obtain

a written statement from a medical official at the correctional

facility from which the inmate is being transported, not an

obligation to use specific kinds of vehicles to transport

prisoners with specific impairments.   Contrary to the argument

Hooker presses, it is not at all apparent that the USMS’s

compliance with PD 9.21(E)(5)(b) would have resulted in

instructions from the CCJ medical staff that would have required

the USMS to transport Hooker in a wheelchair accessible van.

    PD 9.21(E)(5)(b)(1) mentions several “requirements” that

may appear in a medical staff’s written statement, but it

neither directs medical officials at sending institutions to

specify the kinds of vehicles that should be used to transport

impaired prisoners, nor grants medical officials the authority

to dictate the specific manner in which the USMS transports

prisoners.   Rather, PD 9.21(E)(5)(b) directs the USMS to collect

information on impaired prisoners from medical personnel, which

may include certain requirements or recommendations for




                                11
transport, for the USMS to use when deciding how, and in what

vehicle, the inmate should be transported.5

      In short, neither the complaint in this case, nor Hooker’s

objection to the defendant’s motion to dismiss, identifies any

federal statute, regulation, or policy that dictates the kind of

vehicle the USMS deputies must use to transport an impaired

prisoner.    Accordingly, the USMS deputies had the discretion to

select the vehicle used to transport Hooker.    See Evans, 876

F.3d at 381.   The court therefore turns to the question of

whether the exercise of that discretion was subject to policy-

related judgments.


IV.   Policy-Related Judgments

      “‘Because the law presumes that the exercise of official

discretion implicates policy judgments,’ [Hooker] bears the

burden of demonstrating that the discretion exercised by [the

USMS and/or its deputies] was not susceptible to policy

analysis.”   Id. at 383 (citation omitted).   As noted above, the

question is not “whether the alleged federal tortfeasor was in


      5Thedefendant suggests that the audience for the written
report from the sending institution is the medical staff at a
receiving institution, not the USMS, but PD 9.21(E)(5)(b)(1)
refers to USMS personnel and to prisoner transport, which is the
responsibility of the USMS. Moreover, PD 9.21(E)(5)(b)(2)
identifies a Form USM-130, not the written statement from the
sending institution’s medical staff, as the vehicle by which a
receiving institution is informed of an incoming prisoner’s
medical condition.
                                 12
fact motivated by a policy concern, but only whether the

decision in question was of the type that policy analysis could

inform.”    Hajdusek, 895 F.3d at 150; see also Gaubert, 499 U.S.

at 325.

    “The discretionary function exception protects only those

discretionary choices that are ‘grounded in social, economic,

and political policy.’”     Evans, 876 F.3d at 383 (citation

omitted).    When addressing the policy judgment component of the

discretionary function analysis, “the question is whether

plaintiff [has] rebutted the presumption that the government’s

exercise of discretion was ‘policy-driven — that is, . . .

fueled by variables about which reasonable persons can differ.’”

Valdez v. United States, 657 F. App’x 3, 5 (1st Cir. 2016)

(citations omitted).

    The policy judgment aspect of the discretionary function

analysis “requires a case-by-case approach.”     Hajdusek, 895 F.3d

at 150.     It also “requires a determination of where the activity

[at issue] falls on the spectrum from non-policy activities

(such as driving a car) to policy-related ones (such as drafting

regulations).”    Tobar v. United States, 731 F.3d 938, 945 (9th

Cir. 2013).

    In this case, if Hooker were claiming that he was injured

as a result of the USMS’s decision not to include a wheelchair-

accessible van in its fleet of vehicles, that activity is

                                  13
plainly policy related, and therefore would be covered by the

discretionary-function exception.    Cf. Stockberger v. United

States, 225 F. Supp. 2d 949, 958 (S.D. Ind. 2002), aff’d, 332

F.3d 479 (7th Cir. 2003) (finding that, with regard to enacting

a policy to transport ill Bureau of Prisons (“BOP”) employees,

“the following policy considerations might be considered:

whether or not current BOP vehicles would be sufficient to meet

the need; how to finance the purchase of new vehicles if

necessary; and who would drive the vehicles,” and that “enacting

a program would involve a balancing of safety and economic

concerns, and this is the type of decision protected by 28

U.S.C. § 2680(a).”).   If, on the other hand, Hooker were

claiming that he was injured because the driver of a van in

which he was being transported was operating the van in a

negligent or reckless manner, it seems clear that that conduct

is not policy related and would not be covered by the

discretionary function exception.    Cf. Estabrook v. United

States, No. 16-CV-11772-ADB, 2018 U.S. Dist. LEXIS 210819, at

*10, 2018 WL 6592092, at *4 (D. Mass. Dec. 13, 2018) (“‘If one

of the [federal] officials involved in this case drove an

automobile on a mission connected with his official duties and

negligently collided with another car, the exception would not

apply,’ because the discretion required by driving would not

have been ‘grounded in regulatory policy.’”    (quoting Gaubert,

                                14
499 U.S. at 325 n.7)); see also, e.g., Dobrowski v. United

States, No. 2:11-cv-02835 JAM-CKD, 2013 U.S. Dist. LEXIS 160382,

at *8, 2013 WL 5954901, at *3 (E.D. Cal. Nov. 7, 2013) (denying

motion to dismiss, on discretionary-function grounds, FTCA

negligence claim based upon improper “selection of a gear before

stepping on the gas [while driving a USMS van] and backing up

without care”); Vinzant v. United States, No. 2:06-CV-10561,

2010 U.S. Dist. LEXIS 143672, at *3, *16, 2010 WL 1857277, at

*1, *6 (E.D. La. May 7, 2010), aff’d 458 F. App’x 329, 329 (5th

Cir. 2012) (ruling that plaintiff stated viable FTCA negligence

claim by alleging that he was injured when marshals driving

prisoner transport van “were speeding and carelessly weaving

through traffic, despite the dangerous weather conditions”).

    As to the relevant conduct in this case, failing to use a

special vehicle to transport him, Hooker argues that “the

decision to transport [him] on the floor of the van – and not in

a suitably equipped vehicle or ambulance – is not a decision

susceptible to policy-related judgments,”   Pl.’s Mem. of Law

(Doc. No. 72-1), at 13, and characterizes that decision as “‘a

mundane, administrative, garden-variety, housekeeping problem

that [was] about as far removed from the policies applicable to

the [USMS’s] mission as it is possible to get,’” id. at 14




                               15
(quoting Gotha v. United States, 115 F.3d 176, 181 (3d Cir.

1997)).6

     Courts have routinely held that decisions about how to

transport prisoners in vehicles involve policy-related

judgments.   See, e.g., Vinzant v. United States, 458 F. App’x

328, 333 (7th Cir. 2012) (per curiam) (holding that deciding

whether to use a seatbelt to secure a prisoner being transported

in a van involves policy-related judgments); Menolascina v.

United States, No. 12 C 90, 2013 U.S. Dist. LEXIS, at *7-*8,

2013 WL 707920, at *2 (N.D. Ill. Feb. 26, 2013) (“the procedures

used to transport prisoners clearly relate to considerations of

public policy”); Crane v. United States, No. 3:10-68-AC, 2011

U.S. Dist. LEXIS 153120, at *18, 2011 WL 7277317, at *7 (D. Or.

Nov. 29, 2011) (ruling that choices made by deputies concerning

whether to assist prisoners getting off van “are the kind of

policy-based decisions that the [discretionary function

exception] is intended to shield”).   In particular, the First




     6In support of that argument, Hooker points out the
provision in PD 9.21(E)(5)(a) that identifies a source of
funding for special vehicles when they are needed to transport
impaired prisoners. In Hooker’s view, the availability of that
source of funding takes cost off the table as a policy concern
informing decisions about whether to use special vehicles to
transport impaired prisoners. But, as previously stated, see
supra note 4, it is not clear that PD 9.21(E)(5)(a)(1) applies,
and even if it does, the mere fact that it identifies a source
of funds does not mean that decisions concerning the use of
those funds do not implicate policy concerns.
                                16
Circuit recently held, in Hadjusek, that the discretionary

function exception applied to discretionary conduct by a

relatively low-level federal officer, when that conduct required

the officer to weigh competing policy goals.   See Hadjusek, 895

F.3d at 151 (applying the discretionary function exception to

conduct of Marine drill sergeant’s decision to require a Marine

recruit to engage in more-than-normal strenuous exercise for a

longer-than-normal period, which resulted in permanent

disability to the recruit, because determining how hard and for

how long “a potential Marine should exercise . . . calls for

weighing the policy goals that are furthered by strenuous, even

exhaustive exercise against he goals of avoiding attrition

through injury or otherwise.”).

    Here, determining what kind of vehicle should be used to

transport a particular prisoner, and how to use that vehicle to

do so, calls for weighing the policy goals, such as financial

economy, logistical efficiency, and staffing simplicity, that

are furthered by using a regular vehicle to transport a prisoner

who uses a wheelchair, against the policy goal of providing the

ideal mode of transportation for each prisoner.   The USMS

deputies’ conduct in transporting Hooker in a van that was not

wheelchair accessible, therefore, constituted policy-based

discretionary action.   Accordingly, the discretionary function

exception, 28 U.S.C. § 2860(a), precludes this court from

                                  17
exercising subject-matter jurisdiction over Hooker’s FTCA claim

alleging that USMS deputies were negligent in failing to

transport Hooker in a wheelchair accessible vehicle.

     That said, the court also acknowledges that Hooker’s claims

are sympathetic.    The court’s sympathy for Hooker, however,

cannot overcome its lack of subject matter jurisdiction over his

claims.


                             Conclusion

     For the foregoing reasons, the defendant’s motion to

dismiss (Doc. No. 48) for lack of subject matter jurisdiction is

GRANTED.    Hooker’s three claims, as set forth in this Order, are

thus dismissed.    The dismissal of Hooker’s claims is without

prejudice to Hooker’s ability to file an amended complaint,

within thirty days of the date of this Order, that asserts: (1)

a claim that he was injured as a result of the deputies’ failure

to comply with PD 9.21(E)(5)(b)(1); and/or (2) a claim asserting

that his injuries resulted from the USMS deputies’ violation of

any implicit or explicit policy, directive, rule, or regulation

which requires that USMS employees comply with state laws,

including state motor vehicle and traffic laws.7


     7For example, Maine state law generally requires that “a
person 18 years of age or older [who] is a passenger in a
vehicle that is required by the United States Department of
Transportation to be equipped with seat belts, the passenger
must be properly secured in a seatbelt,” 29-A M.R.S.A. §
                                 18
      Finally, the court appreciates Attorney Wilbur Glahn’s

service as a court-appointed advocate int his case, which may

conclude with this Order.   Should Attorney Glahn wish to

continue with his representation of Hooker in this matter in

light of the paragraph above the court asks that he notify the

Deputy Clerk.   If not, his appointment will be terminated.


      SO ORDERED.


                                       ____________________________
                                       Joseph N. Laplante
                                       United States District Judge

September 27, 2019

cc:   Samuel Hooker, pro se
      Wilbur A. Glahn III, Esq.
      James D. Concannon, Esq.




2081(3-A), although medical exemptions to that rule may be
obtained if documented by a physician, see id. at § 2081(4-A).
The court in this Order grants Hooker leave to amend his
complaint to assert, if he can, that the USMS deputies violated
the Maine seatbelt law, or any other state or federal law, and
that such violation, whether or not it was specifically
referenced in any policy, directive, regulation or rule, would
remove the deputies’ actions from the protection of the
discretionary function exception. Cf., e.g., Stout v. United
States, 721 F. App’x 462, 470 (6th Cir. 2018) (holding that “to
the extent that the United States had a duty grounded in agency
directives or state law, the discretionary function exception
does not apply to such duty”); cf. also Montijo-Reyes v. United
States, 436 F.3d 19, 25 n.8 (1st Cir. 2006) (declining to decide
whether state law can be the source of a mandatory duty so as to
defeat the discretionary function exception to an FTCA claim).
                                  19
